Citation Nr: 0804911	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had verified active duty from November 1968 to 
December 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for squamous cell 
carcinoma of the tongue as a result of his exposure to the 
dioxin Agent Orange during service.  It is noted that his 
service records show that while on active duty he served in 
the Republic of Vietnam and is, therefore, presumed to have 
sustained dioxin exposure.  The Board is aware that the 
presumptive service connection provisions o of 38 C.F.R. § 
3.309(e) are not applicable in the case of a respiratory 
cancer other than cancer of the lung, bronchus, larynx, or 
trachea.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Nevertheless, the U.S. Court of Appeals for the Federal 
Circuit (Circuit Court) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

The veteran has submitted a statement from his private 
physician, dated in June 2004, in which an opinion is 
rendered that there is an association between the veteran's 
dioxin exposure and the development spontaneous squamous cell 
carcinoma of the left lateral tongue, which is normally 
associated with smoking.  It is noted that the veteran was a 
non-smoker, and had no other likely cause, making it likely 
that the dioxin exposure was the cause.  In view of this 
opinion, additional investigation is considered necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, 
the RO/AMC should obtain copies of all 
medical records related to the veteran's 
treatment for squamous cell carcinoma of 
the tongue, including all records from the 
private physician who rendered the June 
2004 medical opinion.  Thereafter, the 
should arrange for the veteran's medical 
records to be reviewed by a VA specialist 
who should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that the veteran's carcinoma 
is related to service, including exposure 
to dioxin.  The claims folder should be 
made available for review in connection 
with this review.  The examiner should 
provide complete rationale for all 
conclusions reached.  If it is determined 
that an additional examination is 
indicated that should be scheduled in 
accordance with applicable procedures.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
They should then be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



